UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4801



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARLTON N. LUCK, a/k/a C-4,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CR-04-47-NKM)


Submitted:   September 14, 2006        Decided:   September 22, 2006


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Charleston, West Virginia, for Appellant. John L. Brownlee, United
States Attorney, Jean B. Hudson, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM

     Carlton N. Luck appeals his convictions and 444 month sentence

for various drug and gun crimes.              Luck argues that the district

court erred at trial by admitting into evidence irrelevant and

prejudicial photographs of Luck and other unidentified persons.

Luck further contends that the district court erred at sentencing

by not resolving one of Luck’s objections before announcing his

sentence and in imposing an unreasonable sentence. Because we find

Luck’s   arguments   unpersuasive,       we    affirm   his   convictions   and

sentence.



                                     I.

     In 2003, a multi-jurisdictional task force began investigating

a Charlottesville narcotics trafficking gang.                 In the course of

that investigation, the agents became interested in the narcotics

distribution activities of a person known only as C4, who was later

identified as Luck.

     In March 2004, agents, with the help of confidential informant

Artina Johnson, were able to negotiate two controlled purchases of

crack cocaine from Luck.    Johnson had made several phone calls to

Luck to arrange the sale and on March 18, 2004, she went to Luck’s

home and purchased 2.873 grams of cocaine base from Luck.             On March

24, 2004, Johnson executed a second controlled purchase when she




                                     2
returned to Luck’s home and purchased another 2.448 grams of

cocaine base.

     On April 29, 2004, the agents executed a search warrant at

Luck’s home, where they recovered various drug paraphernalia, the

cell phone that Johnson called to arrange the drug transactions,

and several photographs, including three Polaroids with writing in

the margins that are the subject of this appeal.            Luck was present

at the search and was arrested.

     On   February    16,   2005,   a   federal     grand   jury   returned   a

Superceding Indictment against Luck.          Count One charged Luck with

conspiracy to knowingly and intentionally distribute and possess

with intent to distribute cocaine, marijuana, and fifty grams or

more of cocaine base in violation of 21 U.S.C. § 846.                 Count Two

charged Luck with knowingly brandishing a firearm during or in

relation to a drug trafficking crime, in violation of 18 U.S.C. §

942(c)(1).     Counts Three and Four charged Luck with knowingly

distributing cocaine base, in violation of 21 U.S.C. § 841(a)(1)

and 18 U.S.C. § 2.

     Luck stood trial on the four-count indictment on March 22-23,

2005. During trial, the Government produced testimony from Johnson

regarding    her   relationship     with    Luck,   and   detailing    the   two

controlled purchases she made from Luck.             Johnson testified that

she first met Luck through her boyfriend, Jesse Thompkins, who

regularly bought cocaine base from Luck.


                                        3
     Thompkins    testified     as   a   Government   witness   as    well,

explaining that he frequently bought cocaine base from Luck over

the course of a year.      Thompkins testified that Luck appeared at

Thompkins’s house one day to collect a debt.          An argument ensued

over the debt, culminating in Luck pointing a gun at both Thompkins

and Thompkins’s dog.      Luck told Thompkins that he would shoot his

dog if Luck did not receive his money.          At that point, Johnson

intervened and paid Luck $50 on Thompkins’s behalf. Johnson stated

that after she paid Luck, he pointed his gun at Thompkins’s head

and said, “I should f---ing kill you right now for your girl having

to pay me something that you owe me.”        (J.A. at 258.)

     Detective Brian O’Donnell of the Charlottesville police force

testified about the investigation, the two controlled purchases,

and the search of Luck’s home.           In the course of O’Donnell’s

testimony, the Government introduced several photographs that were

seized during the search. One of the photographs showed three men,

with the names “Bush,” “Mike,” and “C4" written across the top and

the phrase “OPERATION CONSPIRACY” appearing at the bottom of the

photograph.   The second photograph showed four men, with the names

“C4,” “Divine,” “Q,” and “KP” written above and below the picture,

and the words “WHO SAID WE NEED A LAWYER?         WE HOLD S--T DOWN FOR

REAL”   written   along   the   photograph’s   left   side.     The   third

photograph showed four men, with the phrase “Bownville mo$t wanted”

and the names “JaBo,” “C4,” “Divine,” “Wolf,” and “Zeek” written in


                                     4
the margins.       Luck objected to the admission of the photographs on

the ground that they were “all pictures from New York.”                       (J.A. at

87.)   The district court overruled the objection, finding that the

pictures were “not that prejudicial.”                 (J.A. at 87.)

       On March 23, the jury returned a verdict of guilty on all

counts. On April 29, 2005, Luck’s Presentence Investigation Report

(PSR) was prepared.         The PSR labeled Luck a career offender with a

criminal history category of VI, resulting in an advisory Guideline

range on Counts One, Three, and Four of 360 months to life

imprisonment.         Luck’s       conviction    on    Count     Two   required      the

imposition of a statutory term of imprisonment of 84 months, to be

served consecutively.

       On   July    28,    2005,    the   district      court    conducted        Luck’s

sentencing    hearing.         Through     counsel,     Luck    made   a    number   of

objections     to    the    PSR,     including    the     fact    that      two   prior

convictions that occurred approximately a year apart were counted

as separate offenses as opposed to closely related and similar

offenses. The district court rejected all of Luck’s objections and

ruled that the advisory Guideline range in the PSR was properly

calculated.        Luck then addressed the court in the form of his

allocution.    Luck made 18 additional objections during allocution,

including    an     objection      “to    the   criminal    history        information

presented to the judge by the [Government] in their Title 21 U.S.C.




                                           5
Section 851 motion, in order to sentence [me] as a career criminal

offender.”    (J.A. at 401.)

     At the conclusion of Luck’s allocution, the district court

imposed a sentence at the low end of the Guidelines of 444 months’

imprisonment:    360 months for Counts One, Three, and Four, to be

served concurrently, and 84 months on Count Two, to be served

consecutively.        Before the end of the hearing, Luck’s counsel

stated that he would like to adopt the objections made by Luck

during his allocution so that they would be part of the record.         He

also stated his belief that he had previously made “most of those

objections.” (J.A. at 408.) The district court stated in response

that any outstanding objections were overruled.               Luck timely

appealed, challenging both his convictions and sentence.



                                     II.

     Luck    argues    that   the   three   photographs   introduced   into

evidence by the Government were irrelevant to the charges against

Luck and unduly prejudicial.        We disagree.

     “The district court’s admission of these pictures cannot be

disturbed absent a clear abuse of discretion.”            United States v.

Analla, 975 F.2d 119, 126 (4th Cir. 1992).         Evidence is relevant if

it has “any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or

less probable than it would be without the evidence.”             Fed. R.


                                      6
Evid. 401. Irrelevant evidence is inadmissible, Fed. R. Evid. 402,

and even relevant evidence may be inadmissible “if its probative

value   is    substantially         outweighed        by   the   danger    of   unfair

prejudice.” Fed. R. Evid. 403. Moreover, relevant evidence should

only be excluded under Rule 403 as unfairly prejudicial if there

exists “a genuine risk that the emotions of a jury will be excited

to irrational behavior, and this risk is disproportionate to the

probative     value   of     the    offered     evidence.”       United    States    v.

Williams, 445 F.3d 724, 730 (4th Cir. 2006) (internal quotation

marks and alteration omitted).

     The photographs at issue were relevant insofar as they matched

images of Luck with his alias, C4.                   Thus, the pictures supported

the testimony of Johnson, Det. O’Donnell, and Thompkins, who all

referred to Luck and C4 as the same man.                   See, e.g., (J.A. at 60

(“We received a call back from an individual that we only knew as

C4.” (testimony of Det. O’Donnell)).)

     We   also      cannot    say    that     the    district    court    abused    its

discretion in determining that any potential prejudice did not

substantially outweigh the photographs’ probative value.                            The

photographs, on their face, were not overtly prejudicial to Luck.

For example, neither Luck nor the men accompanying him are seen in

the photographs possessing narcotics or firearms.                        Any possible

prejudice to Luck would have to come from association with the

other   men    in    the   photographs          or   the   phrases   --    “Operation


                                            7
Conspiracy,” “Who said we need a lawyer,” and “Bownville Most

Wanted” -- that were written on the photographs.               The Government,

however, did not attempt to link the phrases with the crimes

charged.    Instead, they used the photographs to link Luck to the

alias C4.    As to the other men in the photographs, Det. O’Donnell

testified that he did not recognize any of the men, and the

Government made no attempt to characterize the men as co-members

with Luck in any criminal conspiracy.         Accordingly, the district

court did not err in allowing the photographs into evidence.



                                    III.

     Luck next contends that the district court erred by not

resolving Luck’s objection to the use of prior convictions to

increase his sentence before imposing his sentence.               We find this

argument without merit.

     “A    mere   objection   to   the   finding    in   the    [PSR]   is   not

sufficient.”      United States v. Terry, 916 F.2d 157, 162 (4th Cir.

1990).     Instead, Luck had a “duty to make a showing that the

information in the [PSR was] unreliable, and articulate the reasons

why the facts contained therein [were] untrue or inaccurate.”                Id.

Because Luck failed to explain why he was objecting to the criminal

history information presented in the Government’s § 851 motion, the

district court was “free to adopt the findings of the [PSR] without

more specific inquiry or explanation.”             Id. (internal quotation


                                     8
marks omitted).      Moreover, Luck’s counsel stated that he had

previously made most of Luck’s objections, and the district court

stated at the conclusion of the hearing that he was overruling all

outstanding objections.      Accordingly, the district court did not

err in failing to explicitly reject Luck’s objection made at

allocution prior to announcing his sentence.



                                     IV.

      Luck’s final contention is that his sentence of 360 months’

imprisonment on Counts One, Three, and Four is unreasonable because

it is greater than necessary to comply with the purposes of

sentencing.   We disagree.

      We review post-Booker sentencing decisions for reasonableness.

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006).             In

determining a sentence, district courts must still follow the

commands of 18 U.S.C.A § 3553(a), determine the proper advisory

Guidelines range, and take that range into account. United States

v. Green, 436 F.3d 449, 456-57 (4th Cir. 2006).            That said, “a

sentence   within    the   proper     advisory    Guidelines    range   is

presumptively reasonable.”      Id. at 457 (internal quotation marks

and   alteration    omitted).   “A    defendant    can   only   rebut   the

presumption by demonstrating that the sentence is unreasonable when

measured against the § 3553(a) factors.”         United States v. Montes-




                                      9
Pineda, 445 F.3d 375, 379 (4th Cir. 2006) (internal quotation marks

and alteration omitted).

     Luck cannot show that his sentence, which was imposed at the

low end of the Guidelines range, is unreasonable. There is nothing

“minor” about an ongoing drug trafficking conspiracy and the use of

firearms in furtherance of that conspiracy.          When that conspiracy

is viewed in light of Luck’s extensive criminal history, it was

certainly reasonable for the district court to conclude that a

sentence    of   360   months   was   sufficient,   but   not   greater   than

necessary, to comply with the sentencing purposes set forth in §

3553(a)(2).



                                       V.

     For the foregoing reasons, we affirm Luck’s convictions and

sentence.

                                                                    AFFIRMED




                                       10